Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 11/30/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. Claims 17-19 are withdrawn.

Response to Arguments
 With regard to the Double Patenting rejection:
Applicant traverses the Double Patenting rejection without presenting argument and states the rejection should be held in abeyance until a final allowed claim set is agreed upon.  The Double Patenting rejection of the claims is maintained.
	



With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1–16 & 20 have been considered.  Applicant argues Claim 1 & 20's limitation “a sensor having a first state comprising a first condition when dry and a second condition when wet for measuring fluid leakage, and a second state adapted to monitor the operability of the sensor” is not taught by Pico in view of Carr. Applicant argues in the response (11/30/2021) [Page 7: first ¶] a slave sensor from Carr into a slave sensor in Pico to meet the above recited limitation. Applicant respectfully submits that the above limitation is not met since no single sensor meets the limitation of having both states recited in claim 1. In other words, neither of the combined master and slave sensors of the Office's combination have the ability to accomplish both required states of claim 1. Accordingly, Picco in view of Carr fails to disclose, teach or even suggest all of the limitations recited in claim 1. 
Applicant’s argument is not persuasive as Applicant’s arguments regarding the additional connected sensors does not negate “a sensor (master sensor)” is monitoring the condition of the sensor itself. In particular Pico discloses [Pico discloses 0073: sensor 1502 acts as a "master" sensor that monitors and reports the resistance condition], where the master sensor is capable of monitoring the resistance condition of itself. The sensor (Fig. 15: sensor 1502) is both a leak detection sensor and to itself is also a resistance monitoring circuit. Carr provides detail on how one sensor monitors an operability of the sensor [Carr Col. 2 lines 18-29: The use of a parallel resistor to Rs, e.g., a terminal impedance component [for leakage detection], Rt [for monitoring sensor operation], generates a non-saturated known output voltage at the union of the initial impedance component R.sub.1, the terminal impedance component Rt and the sensing impedance component Rs. The terminal impedance component Rt is attached at the endpoint of the circuit through the use of the non-wet conductive path of Rs, the sensing impedance component, thereby forming a circuit whose output goes to saturation in an error Claims 1 & 20 is maintained.
Applicant’s arguments and amendments with regard to Claims 1-16 & 20 have been considered in light Pico in further view of Carr and the new reference Care.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 & 20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claims 1, 5, 9 & 14 of U.S. Patent No. 10365178. Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claims 1, 11 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 9 & 14 of U.S. Patent No. 10365178 in view of Carr (US2016200104; “Carr”) and in further view of Care (US 20050248356; “Care”).

Regarding instant claims 1 & 20, USPN 10365178 Claims 1 & 9 disclose all the limitations of the instant claim except for the following limitations:

the sensor comprises an electrical circuit comprising a plurality of wires wherein monitoring the operability of the sensor comprises monitoring the ability of the sensor to detect the fluid leakage of the first state thereof.
the sensor comprises a geometric spiral design.

However, these limitations are provided by the following teachings.

With regard to 1) Carr provides the details of a slave sensor (Figs. 1 & 2 slave resistor Rt) in a leakage detection circuit (Figs. 1 & 2:  10 leak sensor assembly) [Col. 2 lines 18-28 The leak sensor system 10 of the present invention is shown if FIG. 1 comprising a leak sensor assembly 12 as it is aligned with the leak sensor interface 14].  Carr further teaches the sensor (Figs. 1 & 2 : 10) comprises an electrical circuit (Figs. 1 & 2) comprising a plurality of wires (Figs. 1 & 2) [Col. 2 lines 55-65 ng impedance component Rs is shown to be a bare wire arrangement] & [Col. 2 lines 28-42 Further, in accordance with the present invention, the placement of the terminal impedance component Rt allows for the attachment of multiple sensing impedance components Rs. (e.g. bare wires)] the ability of the sensor (10) to detect the fluid leakage of the first state monitoring the operability [Col. 2: lines 18-29 Accordingly, in a dry state, i.e., where Rs is not shorted by the presence of a liquid, the output voltage would be nearly identical to the output voltage if Rs were broken or missing. This is because in each case the output voltage is substantially a function of the source voltage and  of the sensor (10) comprises monitoring (Figs. 1 & 2: resistor Rt) thereof [Col. 2: lines 28-42 Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Carr’s slaved Resistor Rt  and monitoring  arrangement to monitor and test the status of the sensor with USPN’s 10365178’s leakage detection sensor and detection unit because monitoring the status of while ensuring the sensor is functional improves the reliability of the sensor and its measurement through ensuring a broken sensor connection is not interpreted as a dry leakage reading [Carr Col. 2 lines 18-28].  

With regard to 2) Care teaches an apparatus for detecting the presence of a liquid in a region using a variety of electrode shape options [Abstract].  Care further teaches a sensor (Fig. 7: sensor with circular electrodes 64a & 64b) comprising a geometric spiral design [0048 The edges of the electrodes 64 could be curved with other curved shapes, such as spirals, ellipses or the like].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Care’s spiral electrode design as an electrode arrangement with USPN’s 10365178’s leakage detection sensor because the spiral electrodes improve the measuring accuracy of small leaks by providing a compact arrangement of the double electrodes [Care 0026]. 


 
Instant Claim 11 is disclosed by Claims 5 & 14 of USPN 10365178
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi,759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 & 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 20 recite the limitation “the sensor comprises a geometric spiral design”, which is unclear as to what structure of the sensor is claimed as having “a geometric spiral design”.  Examiner looks to the specification [0061] and determines the claimed electrical wire is the structure with a geometric spiral design.  Additionally, while the term “spiral” is clear it is unclear as to what additional features are required by the terms “geometric” and “design” in the term “a geometric spiral design”.  

All dependent claims are rejected for their dependence on a rejected base claim.

Claims 3 & 4 cite separate embodiments for the design of the electrical circuits which is unclear as to how the claimed feature of a geometric spiral design relates to the embodiments of Claims 3 & 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pico (US 20050174246; “Pico”) in view of Carr (US6038914; “Carr”) and in further view of Care (US 20050248356; “Care”).

Claim 1. Pico discloses a leak detection system (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 has a species of generic sensor 1502 with sensor 1200) [0069 FIG. 15 is a schematic block diagram illustrating another aspect of the present invention system for detecting water leakage in a building] & [0064  2D pipe liquid detection sensor] comprising: a sensor (Fig. 12: 2-D leak detection sensor 1200) having a first state [0005 conductive liquid sensors are known that consist of two electrically conductive materials formed on an insulating material in close proximity, but without touching. When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] comprising a first condition when dry [0071 the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] & [0049 fabricated with a greater (pre-moisture) resistivity, or less moisture susceptibility between traces] and a second condition when wet for measuring fluid leakage [0005 When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of ; a communication device (Fig. 15:  controller decision unit 1508 and measurement circuit 1518) [0071 the sensors 1502 communicate resistance measurements via the controller interface 1504. The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] operatively connected to the sensor (Fig. 15: generic sensor 1502 with sensor 1200 a specific species); and an attachment element [0080 clip or strap] adapted to attach (Fig. 12: sensor attached to pipe) the leak detection system (Fig. 15: generic sensor system 1500 with Fig. 12 presenting a species sensor 1200) to a fluid component (Fig. 12: sensor attached to pipe) wherein the sensor  (Fig. 12: 2-D leak detection sensor 1200) comprises an electrical circuit comprising a plurality of wires (Fig. 12; sensor 1200 with electrical traces 1204 and 1206 on a dielectric sheet 1210 with traces arranged as a parallel comb circuit) [0073 additional monitoring circuit]. 

Pico further discloses using a sensor to reference monitor other sensors operating in the system [0073 the system 1500, "slave" sensors may be connected to one of the independently powered sensors 1502. In this arrangement, sensor 1502 acts as a "master" sensor that monitors and reports the resistance condition of any attached slave sensors].

Pico is silent on the details of the slave sensors which would teach the sensor comprises an electrical circuit comprising a plurality of wires wherein monitoring the operability of the sensor comprises monitoring the ability of the sensor to detect the fluid leakage of the first state thereof.

Carr provides the details of a slave sensor (Figs. 1 & 2 slave resistor Rt) in a leakage detection the sensor (Figs. 1 & 2 : 10) comprises an electrical circuit (Figs. 1 & 2) comprising a plurality of wires (Figs. 1 & 2) [Col. 2 lines 55-65 ng impedance component Rs is shown to be a bare wire arrangement] & [Col. 2 lines 28-42 Further, in accordance with the present invention, the placement of the terminal impedance component Rt allows for the attachment of multiple sensing impedance components Rs. (e.g. bare wires)] the ability of the sensor (10) to detect the fluid leakage of the first state monitoring the operability [Col. 2: lines 18-29 Accordingly, in a dry state, i.e., where Rs is not shorted by the presence of a liquid, the output voltage would be nearly identical to the output voltage if Rs were broken or missing. This is because in each case the output voltage is substantially a function of the source voltage and R.sub.1. Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning] of the sensor (10) comprises monitoring (Figs. 1 & 2: resistor Rt) thereof [Col. 2: lines 28-42 Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Carr’s slaved Resistor Rt  and monitoring  arrangement to monitor and test the status of the sensor with Pico’s leakage detection sensor and detection unit because monitoring the status of while ensuring the sensor is functional improves the reliability of the sensor and its measurement through ensuring a broken sensor connection is not interpreted as a dry leakage reading [Carr Col. 2 lines 18-28].  

Additionally, Pico does not explicitly disclose the sensor comprises a geometric spiral design.

Care teaches an apparatus for detecting the presence of a liquid in a region using a variety of electrode shape options [Abstract].  Care further teaches a sensor (Fig. 7: sensor with circular electrodes 64a & 64b) comprising a geometric spiral design [0048 The edges of the electrodes 64 could be curved with other curved shapes, such as spirals, ellipses or the like].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Care’s spiral electrode design as an electrode arrangement for Pico’s sensor because the spiral electrodes improve the measuring accuracy of small leaks by providing a compact arrangement of the double electrodes [Care 0026]. 

Claim 2. Dependent on the leak detection system of claim 1.  Pico further discloses the sensor (Fig. 12: fluid detection sensor 1200) comprises: a substrate (Fig. 12: dielectric sheet 1210); and a first detection element (Fig. 12: first conductive element trace 1204) in communication with the substrate (Fig. 12: dielectric sheet 1210), wherein the first detection element (Fig. 12: first conductive element trace 1204)is adapted to change in response to fluid contact [0089 measuring electrical resistance responsive to detected moisture (Step 2504) includes each sensor: measuring a resistance; and; comparing the measured resistance to a threshold].
 
Claim 3. Dependent on the leak detection system of claim 2. Pico further discloses the first detection system (Fig. 12: fluid detection sensor 1200) comprises an electrical circuit (Fig. 12:  circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) [0071 the sensor circuit 1502 (e.g. sensor 1200) communicates resistance measurements to a measurement circuit 1518].  

Claim 4. Dependent on the leak detection system of claim 3. Pico further discloses the electrical circuit (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) [0071 the sensor circuit 1502 (e.g. sensor 1200) communicates resistance measurements to a measurement circuit 1518] of the sensor (Fig. 12: fluid detection sensor 1200) comprises a parallel comb circuit (Fig. 12; sensor 1200 with electrical traces 1204 and 1206 on a dielectric sheet 1210 with traces arranged as a parallel comb circuit).  

Claim 5. Dependent on the leak detection system of claim 3. Pico further discloses the electrical circuit (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206)   [0071 the sensor circuit 1502 (e.g. sensor 1200) communicates resistance measurements to a measurement circuit 1518] of the sensor comprises a serpentine circuit [0043 The traces 218 and 220 are shown as essentially straight lines, but the traces 218/220 may be formed in other patterns in different aspects of the invention. For example, the traces 218/220 may form a serpentine pattern across the dielectric 2].  

Claim 6. Dependent on the leak detection system of claim 1. Pico further discloses the sensor (Fig. 12: 2-D leak detection sensor 1200) undergoes a change in a measured property in response to fluid contact [0064 his 2D flexible sensor 1200 includes a liquid detection interface 1202 with a pair of conductive traces 1204 and 1206 overlying a first face 1208 of a flexible dielectric sheet 1210 for mounting around an object such as a pipe or a hose].

Claim 7. Dependent on the leak detection system of claim 6. Pico further discloses the operability of the sensor (Fig. 12: 2D leak detection sensor 1200) is monitored through the change in a measured property [0049 as will be appreciated by one skilled in the art, a voltage differential is applied to the sensor traces. As the resistivity between the traces decreases, in response to water in the detection field 102 for example, the voltage differential decreases. In this manner, resistivity is measured] in response to fluid contact [0071 The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold].  

Claim 8. Dependent on the leak detection system of claim 6. Pico further discloses the measured property [0049 a voltage differential is applied to the sensor traces. As the resistivity between the traces decreases, in response to water in the detection field 102 for example, the voltage differential decreases. In this manner, resistivity is measured] is at least one of resistance or voltage of the first detection element (Fig. 12: first conductive element trace 1204) [0049 relative decrease in resistivity between the two traces.  

Claim 9. Dependent on the leak detection system of claim 1. Pico further discloses the sensor (1200) comprises two electrical circuits (Fig. 12: shows single circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) (Fig. 15: the specific sensor 1200 represented as generic sensor 1502 depicted as a plurality of 1502 sensors connected) electrically connected in parallel [0081 The present invention provides one or more connectors on each sensor so that multiple sensors may be connected in series or parallel with an interconnection consisting of commonly-available wire, which can be cut to the desired length and connected to each sensor. The sensors are connected end-to-end such that a single wire pair from the controller is extended to the first sensor, and then a second wire is connected 

Claim 10. Dependent on the leak detection system of claim 1.  Pico further discloses the sensor comprises two electrical circuits (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) (Fig. 15: the specific sensor 1200 represented as generic sensor 1502) [0071 the sensor circuit 1502 communicates resistance measurements to a measurement circuit 1518] electrically connected in series [0076 the use of resistive liquid detection sensor connectors. Two connections, an "input" and "output" connection permit multiple sensors, of various types, to be connected in series. This provides the advantage of combining multiple sensor types into a single liquid detection system, in order to provide optimum liquid detection in all installations] & [0081].  

Claim 12. Dependent on the leak detection system of claim 1. Pico further discloses the fluid component is at least one of a pipe (Fig. 12: sensor clipped or strapped to the pipe) [0080 In one aspect a flexible sensor may be clipped or strapped onto a pipe or hose, in order to detect water traveling down the length of said pipe or hose, providing liquid detection over the entire circumference of the pipe or hose. The sensor may be wrapped around the pipe or hose in a spiral manner, providing liquid detection over the surface of the pipe or hose].

Claim 14. Dependent on the leak detection system of claim 1. Pico further discloses the sensor (Fig. 12: 2-D leak detection sensor 1200) comprises an electrical circuit (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206).  The embodiment of Figs. 12 & 15 do not explicitly disclose a distance between the sensor traces in the range of about 5 mm to about 25 mm.  However, Pico teaches in the two traces 218 and 220 with the distance between (Fig. 2: distance between pins 234) the optional pins centered in the traces (Fig. 2: the centered in traces 218/220 pins 204/208) [0047 the separation 234 between pins from the first plurality of pins 204 and adjacent pins from the second plurality of pins 208 is in the range of 0.1 to 2 inches (e.g. 2.5 mm to  51mm)] the width of the traces would have to be no wider than 2.5 mm to create the minimum separation  of pins at 2.5mm  and the separation of traces is set in a range up to 48.5 mm. 

Pico further teaches optimizing the distances dependent on the material to be monitored [0049 The separation 234 (to include the traces), pattern, diameter 230, length 232, and density of the pins 204/208 are used in the control of the sensor sensitivity to moisture. Different pre-moisture resistivities may be desirable for different media]. 

The courts have held that the obvious step of discovering the optimum or working ranges of distances between traces, such as in the instant limitation of optimizing the resistivity measurements by setting distance ranges between traces, would involve only routine skill in the art. In re Aller, 105 USPQ 233 and (MPEP 2144.05).  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Pico’s teaching of Figure 2 using a range of trace separation distances 5mm and 25mm as a range for Pico’s 2D traces because the distances maximizes the moisture response for the given monitored material [Pico 0049].
 
Claim 15. Dependent on the leak detection system of claim 1. Pico further discloses comprising a communication hub (Fig. 15: controller interface 1504) operatively connected to the communication device (Fig. 15:  controller decision unit 1508 and measurement circuit 1518) to compile and analyze information from the sensor (Fig. 15: generic sensor 1502 

Claim 16. Dependent on the leak detection system of claim 15. Pico does not explicitly disclose the communication hub gives feedback based on the first condition or the second condition of the sensor.

Carr teaches a leak detection and monitoring system (Fig. 1).  Carr further teaches the communication hub (Fig. 2: control unit 40) gives feedback  [0080 Embodiments can provide control unit 40 will the functionality to close the valve 12 in response to a leak message being received from one of the sensors 30. Embodiments can also provide the functionality to operate valve 12 from the control panel 4 of the control unit 40. The water off button 45 and water on button 19 on the control panel 4 for the control unit 40 can be activated to respectively close and open valve 12] based on the first condition [0140 FIG. 4A is a block diagram for an embodiment of a wireless sensor 30 used for fluid detection. Embodiments having a sensor 30 configured to detect fluid can employ a moisture detector 70 and a mechanism for communicating the detection of moisture to the control unit 40].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Meyer’s feedback from a control unit in communication with the sensor to close a valve when a leak is identified by the control unit as a function for Pico’s 

Claim 20. Pico discloses a method of using a leak detection system (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 has a species of generic sensor 1502 with sensor 1200) comprising: providing at least one a leak detection system (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 has a species of generic sensor 1502 with sensor 1200) comprising: a sensor (Fig. 12: 2-D leak detection sensor 1200) having a first state [0005 conductive liquid sensors are known that consist of two electrically conductive materials formed on an insulating material in close proximity, but without touching. When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] comprising a first condition when dry [0071 the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] & [0049 fabricated with a greater (pre-moisture) resistivity, or less moisture susceptibility between traces] and a second condition when wet for monitoring a leakage condition [0005 When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] & [0049]; a communication device (Fig. 15:  controller decision unit 1508 and measurement circuit 1518) [0071 the sensors 1502 communicate resistance measurements via the controller interface 1504. The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a operatively connected to the sensor (Fig. 15: generic sensor 1502 with sensor 1200 a specific species); and an attachment element [0080 clip or strap] adapted to attach (Fig. 12: sensor attached to pipe) the leak detection system (Fig. 15: generic sensor system 1500 with Fig. 12 presenting a species sensor 1200) to a fluid component (Fig. 12: sensor attached to pipe) attaching (Fig. 12: sensor 1200 is attached to the pipe) the at least one leak detection system  (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 as species sensor 1200) to the fluid component (Fig. 12:  pipe) for monitoring fluid leakage [0080 In one aspect a flexible sensor may be clipped or strapped onto a pipe or hose, in order to detect water traveling down the length of said pipe or hose, providing liquid detection over the entire circumference of the pipe or hose. The sensor may be wrapped around the pipe or hose in a spiral manner, providing liquid detection over the surface of the pipe or hose].

Pico further discloses using a sensor to reference monitor other sensors operating in the system [0073 the system 1500, "slave" sensors may be connected to one of the independently powered sensors 1502. In this arrangement, sensor 1502 acts as a "master" sensor that monitors and reports the resistance condition of any attached slave sensors].

Pico is silent on the details of the slave sensors which would teach the sensor comprises an electrical circuit comprising a plurality of wires wherein monitoring the operability of the sensor comprises monitoring the ability of the sensor to detect the fluid leakage of the first state thereof.

Carr provides the details of a slave sensor (Figs. 1 & 2 slave resistor Rt) in a leakage detection circuit (Figs. 1 & 2:  10 leak sensor assembly) [Col. 2 lines 18-28 The leak sensor system 10 of the present invention is shown if FIG. 1 comprising a leak sensor assembly 12 as it is aligned with the leak sensor interface 14].  Carr further teaches the sensor (Figs. 1 & 2 : 10) comprises an electrical circuit (Figs. 1 & 2) comprising a plurality of wires (Figs. 1 & 2) [Col. 2 lines 55-65 ng impedance component Rs is shown to be a bare wire arrangement] & [Col. 2 lines 28-42 Further, in accordance with the present invention, the placement of the terminal impedance component Rt allows for the attachment of multiple sensing impedance components Rs. (e.g. bare wires)] the ability of the sensor (10) to detect the fluid leakage of the first state  monitoring the operability [Col. 2: lines 18-29 Accordingly, in a dry state, i.e., where Rs is not shorted by the presence of a liquid, the output voltage would be nearly identical to the output voltage if Rs were broken or missing. This is because in each case the output voltage is substantially a function of the source voltage and R.sub.1. Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning] of the sensor (10) comprises monitoring (Figs. 1 & 2: resistor Rt) thereof [Col. 2: lines 28-42 Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Carr’s slaved Resistor Rt  and monitoring  arrangement to monitor and test the status of the sensor with Pico’s leakage detection sensor and detection unit because monitoring the status of while ensuring the sensor is functional improves the reliability of the sensor and its measurement through ensuring a broken sensor connection is not interpreted as a dry leakage reading [Carr Col. 2 lines 18-28].  
Additionally, Pico does not explicitly disclose the sensor comprises a geometric spiral design.

Care teaches an apparatus for detecting the presence of a liquid in a region using a variety of electrode shape options [Abstract].  Care further teaches a sensor (Fig. 7: sensor with circular  comprising a geometric spiral design [0048 The edges of the electrodes 64 could be curved with other curved shapes, such as spirals, ellipses or the like].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Care’s  spiral electrode design as an electrode arrangement for Pico’s sensor because the spiral electrodes improves the measuring accuracy of small leaks by providing a compact  arrangement of the double electrodes  [Care 0026]. 
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pico in view of Carrs and in further view of Ben-Mansour (US 20110205072 “Ben-Mansour”).

Claims 11 & 13. Dependent on the leak detection system of claim 1. Pico further discloses the attachment component (Fig. 12: sensor is attached to a pipe by clamp or a strap) [0080 In one aspect a flexible sensor may be clipped or strapped onto a pipe or hose].  

Pico does not explicitly disclose the attachment is a clamp that is removably engageable with the fluid component for monitoring fluid leakage.

Ben-Mansour teaches a clamp for a leak detection device (Fig. 1: clamp 12), Ben-Mansour further teaches the attachment is a clamp (Fig. 1: clamp 12) that is removably engageable with the fluid component (Fig. 1: P1 and P2) for monitoring fluid leakage [0022 The annular mount 12 is preferably formed from a relatively flexible and resilient material, preferably plastic or other electrically nonconductive material, allowing it to be secured about the pipe joint and adjusted to a snug fit therearound. It should be understood that the annular mount 12 may be manufactured in wide variety of sizes for mounting about a variety of pipes, tubes and the like. Preferably, a slit 14 is formed through the annular mount 12, as shown, with the slit 14 extending substantially along an axial direction of the annular mount 12. The slit 14 allows the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ben-Mansour’s removably engageable clamp to attach (or detach) a fluid leakage sensor to a fluid component  as the Pico’s sensor attachment to a fluid component because the clamp improves the sensor support and measuring contact by providing a brace that encompasses the circumference with a tight fit around the fluid component (i.e. pipe) to be monitored for leakage [Ben-Mansour 0022].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856